Case 2:19-cv-10242-SK Document 25 Filed 09/17/20 Page 1 of 1 Page ID #:2319



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9                            WESTERN DIVISION
10
     MYESHA MARIE YOUNG,                      )   Case No.: 2:19-cv-10242-SK
11                                            )
                  Plaintiff,                  )   ORDER AWARDING EQUAL
12                                            )   ACCESS TO JUSTICE ACT
           vs.                                )   ATTORNEY FEES AND EXPENSES
13                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
     ANDREW SAUL,                             )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,         )   U.S.C. § 1920
                                              )
15                Defendant                   )
                                              )
16                                            )
17
           Based upon the parties’ Stipulation for the Award and Payment of Equal
18
     Access to Justice Act Fees, Costs, and Expenses:
19
           IT IS ORDERED that fees and expenses in the amount of $3,639.33 as
20
     authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21
     awarded subject to the terms of the Stipulation.
22
     DATE: September 17, 2020
23
                               ___________________________________
24                             THE HONORABLE STEVE KIM
                               UNITED STATES MAGISTRATE JUDGE
25
26

                                              -1-
